DETAILED ACTION
This office action is made final. Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment date 1/13/2022, amended claims 1, 15, 17-18, and 20.
Response to Amendment
The previously pending rejection to claims 1-20, under 35 USC 101 (Alice), will be maintained. 
The previously pending claim objection to claims 17 and 20 have been withdrawn.
Response to Arguments
Applicant’s arguments received on date 1/13/2022 have been fully considered, but they are not persuasive.  Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims. The art rejection has been updated to address these amendments.

Response to Arguments under 35 USC 103:
Applicant asserts that “there is no teaching in these portions of receiving a request for a price of an item, let alone "receiv[ing] a request for a price for an item for a sales channel.” Examiner respectfully disagrees.

Yu discloses receive a request for a price for an item for a sales channel for a period of time (see Yu, column 5, lines 19-22, wherein sales channel 200 may encompass any suitable method, technique or relationship for conducting a transaction with a typical customer of an enterprise, in response to an actual or expected customer 

Applicant asserts that “Yu fail to teach or suggest "determin[ing] a price for the item at the sales channel based on the demand for the item and the current inventory level of the item at the sales channel as recited in claim 1.” Examiner respectfully disagrees.

Yu discloses obtain determine a price for the item at the sales channel based on the demand for the item and the current inventory level of the item at the sales channel (see Yu, column 13, lines 31-35, wherein analyzing a purchasing opportunity with respect to inventory health is illustrated in FIG. 4. Referring collectively to FIGS. 1-4, operation begins in block 400 where an offer to purchase units of a particular item 35 via a purchasing channel for a given purchase price per unit is received; column 14, lines 4-15, wherein a healthy inventory level of particular item 35 with respect to the purchasing channel is then determined, where the healthy inventory level exceeds a target inventory level by the product of the time rate of sales demand and the determined breakeven holding time, as described above (block 406). The current inventory level of particular item 35 is then compared against the healthy inventory level (block 408). If the current inventory level exceeds the healthy inventory level as determined with respect to the purchase price; column 13, lines 60-64, wherein the breakeven holding time may be determined such that the cost of holding a given excess unit until the breakeven time equals, within an equality threshold, the difference between a current sale value for sale of the item 35 through a sales channel 200).

Applicant asserts that “there is no teaching, mention, or even suggestion of determining a demand for an item based on the discount depth, let alone on a demand for the item, the current inventory level of the item at the sales channel, and the discount depth, as claim 2 depends from claim 1.” Examiner respectfully disagrees.

Yu discloses determine the demand for the item based on the discount depth (in Yu, discount depth based on reduction in price according to the condition of and other relevant factors; column 6, lines 2-6, wherein a disposition channel 210 may include a promotional sales channel through which units of an item 35 are offered at a discount (e.g., according to the condition of the units, quantity on hand, or other relevant factors); and column 10, lines 12-22, wherein the time rate of sales demand of units of the particular item 35 is determined (block 302). In one embodiment, inventory management system 50 may extrapolate sales demand from historical sales activity of the particular item 35. Alternatively, a more sophisticated model internal or external to inventory management system 50 may be configured to generate a prediction of sales demand according to suitable variables, such as seasonality, trends, planned marketing or promotional activity, historical behavior of related items 35, future product plans, or any other factor relevant to demand).

Response to Arguments under 35 USC 101:
Applicant asserts that “The Examiner has not established a prima facie case of patent ineligibility.” Examiner respectfully disagrees.

The examiner’s burden has been met by clearly articulating the reason(s) why the claimed invention is not eligible. For example, examiner has provided a reasoned rationale that identifies the judicial exception recited in the claim and why it is considered an exception, and that identifies the additional elements and why they do not amount to significantly more than the exception. Determined whether the claim had "significantly more" than this abstract idea, i.e., whether it recited "meaningful" 
Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56. 
Here, under the first prong of Step 2A, the claims (claim 1, and similarly claims 15 and 18) recite “receive a request for a price for an item for a sales channel for a period of time; obtain experimental sales data for the first item from a database, wherein the experimental sales data identifies previous sales transactions for the item resulting from experimentally pricing the item at one or more levels; determine a demand for the item at the sales channel for the period of time based on the experimental sales data; 
A claim recites commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components. Id. at 52 n.14. 
As a result, for the reasons set forth above, contrary to Applicant’s assertions, with respect to the first part of the Step 2A, the claims are indeed directed to a mental process and certain methods of organizing human activity.

Applicant asserts that “claim 1 recites specific hardware components, including a database and a computing device, and that cannot possibly be performed in a human mind.” Examiner respectfully disagrees.

The recitations of the additional elements beyond the recited abstract idea noted by Applicant, including “database” and “computing device,” as an ordered combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). Also, these recitations append the recited abstract idea to well-understood, routine, and conventional activities in the field as evinced individually evinced by each of Yu et al. (US Pat. No. 7543743) discloses Fig. 6. Hsieh et al. (US 

Applicant asserts that “Applicant's independent claim 1 extends beyond any patent ineligible methods of "organizing human activity" and "mental processes" and instead integrates any allegedly abstract idea into a practical application under the 2019 Guidance.” Examiner respectfully disagrees.

As discussed above, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. 
Here, under the second prong of Step 2A, the only additional elements beyond the recited abstract idea of claim 1, and similarly 15 and 18, are the recitations of “a system that includes a database and a computing device, where the computing device is configured to, among other things, "receive a request for a price for an item for a sales channel; obtain experimental sales data for the first item from a database; determine a demand for the item at the sales channel based on the experimental sales data; determine a current inventory level of the item at the sales channel; determine a price for the item at the sales channel based on the demand for the item and the current inventory level of the item at the sales channel; and transmit the price for the item are carried out by at least one computing device,” and these additional elements, individually and in combination,  are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Accordingly, 
Also, these recitations append the recited abstract idea to well-understood, routine, and conventional activities in the field as evinced individually evinced by each of Yu et al. (US Pat. No. 7543743) discloses Fig. 6. Hsieh et al. (US Pub. No. 2014/0257912) discloses Fig. 6, and Applicant’s Specification at Figs. 1-2 and specification (paras [0049] and [0095].
Any alleged specificity or narrowness of these abstract elements of the claims does not integrate the abstract idea into a practical application because simply reciting limitations that narrow an abstract idea does not make the abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014). Moreover, even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018).

Applicant asserts that the claims satisfy 35 U.S.C. §101 for at least the reason that the specific limitations of the claims provide "significantly more," as described in Step 2B of the Alice/Mayo test, because the specific limitations of the claims constitute limitations other than what is well-understood, routine and conventional in the field, relevant and appropriate means of identifying whether the claims include "specific limitations" other than what is well-understood, routine and conventional in the field" includes looking specifically to the actual claim limitations in comparison to relevant prior art teachings. Examiner respectfully disagrees.

The MPEP discusses that "the second part of the Alice/Mayo test [(Step 2B)] is often referred to as a search for an inventive concept," and "an 'inventive concept' is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself." MPEP 2106.05 (emphasis added). Further, the MPEP goes on to describe "Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)).” MPEP 2106.05 (emphasis added).
The search for an inventive concept under § 101 is distinct from demonstrating novel and non-obviousness. See SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2-3 (Fed Cir. May 15, 2018) (citing Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016). Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America at 2.  In Step 2B, “[w]hat is needed is an inventive concept in the non-abstract application realm.” SAP America at 11. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at 3. 
Here, under Step 2B, the only additional elements beyond the recited abstract idea of claim 1, and similarly claims 11 & 19, are the recitations of “receive a request for a price for an item for a sales channel; obtain experimental sales data for the first item a database; determine a demand for the item at the sales channel based on the experimental sales data; determine a current inventory level of the item at the sales channel; determine a price for the item at the sales channel based on the demand for the item and the current inventory level of the item at the sales channel; and transmit the price for the item are carried out by at least one computing device,” and these additional elements, individually and in combination, are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Accordingly, contrary to Applicant’s assertions, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B.

Applicant asserts that the set of “the claims are novel and non-obvious over the cited prior art.”

To the extent that these elements of the abstract idea are specific, narrow, or novel and non-obvious, this is not sufficient to be significantly more than an abstract idea because, as noted above, as noted above, even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America at 2. Further, simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at 12.
If all that is required to impart patent eligibility is to recite limitations requiring that an abstract idea is applied on generic arrangement of generic computer components (e.g., “carried out by at least one computing device”), like in the present claims, as Alice Corp. Pty. Ltd. v. CLS Bank Int’l, et al., 134 S.Ct. 2347 (2014), "an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept." Alice at 2358-2359 (internal citations and quotations omitted). "Such a result would make the determination of patent eligibility depend simply on the draftsman's art, thereby eviscerating the rule that laws of nature, natural phenomena, and abstract ideas are not patentable." Id.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1, 15, 18, the claim, when “taken as a whole,” is directed to the abstract idea of receiving a request for a price for an item for a sales channel for a period of time; obtaining experimental sales data for the first item from a database, wherein the experimental sales data identifies previous sales transactions for the item resulting from experimentally pricing the item at one or more levels; determining a demand for the item at the sales channel for the period of time based on the experimental sales data; determining a current inventory level of the item at the sales 
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 15, 18 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: a computing device and database…… in claims 1, 15, 18.” 
Moreover, claims 1, 15, 18 receiving, transmitting, storing, and displaying/outputting data) are examples of insignificant extra-solution activity.
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying 
Furthermore, Examiner asserts that claim 18 also does not include limitations amounting to significantly more than the abstract idea. Although claim 18 a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor amounts to generic computing elements performing generic computing functions.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1, 15, and 18 implying that “…determining a price for the item at the sales channel based on the demand for the item and the current inventory level of the item at the sales channel; and transmitting the price for the item..……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under 
As a result, Examiner asserts that claims 2-14, 16-17, and 19-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1, 15, and 18 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 15, and 18 include various elements that are not directed to the abstract idea. These elements include a computing device and database.
Examiner asserts that a computing device, database, and a non-transitory computer readable medium do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc.
Furthermore, Examiner asserts that claim 18 also does not include limitations amounting to significantly more than the abstract idea. Although claim 18 a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor amounts to generic computing elements performing generic computing functions.
Moreover, claims 1, 15, 18 receiving, transmitting, storing, and displaying/outputting data) are examples of insignificant extra-solution activity.1
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components”.
In addition, Figs. 1-2 and specification (paras [0049] and [0095])2, 
The computing elements with a computing device, database, and a computer-readable medium are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.3 In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.4
Claims 2-14, 16-17, and 19-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 15, and 18. 
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of a computing device configured to: receive a request for a price for an item for a sales channel; obtain experimental sales data for the first item from a database; determine a demand for the item at the sales channel based on the experimental sales data; determine a current inventory level of the item at the sales channel; determine a price for the item at the sales channel based on the demand for the item and the current inventory level of the item at the sales channel; and transmit the price for the item. are a known techniques.5 Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-11, 14-15, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Pat. No. 7543743), in view of Garrett A. Johnson, Randall A. Lewis, and David H. Reiley et al. (Location, Location, Location: Repetition and Proximity Increase Advertising Effectiveness, Simon Business School, University of Rochester, March 5, 2015), and further in view of Eric T. Anderson and Duncan 
Regarding claim 1, Yu discloses a system comprising: 
a computing device (referring to Fig. 6 shows computer system 900 includes one or more processors 910) configured to: 
receive a request for a price for an item for a sales channel for a period of time (see Yu, column 5, lines 19-22, wherein sales channel 200 may encompass any suitable method, technique or relationship for conducting a transaction with a typical customer of an enterprise, in response to an actual or expected customer order or request; and column 4, lines 7-21, wherein various costs are typically associated with holding items 35 in storage for any period of time);
obtain (evaluation) sales data for the first item from a database (see Yu, column 12, lines 36-40, wherein additional factors may be taken into account when evaluating a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units are expected to be satisfied, optimizing the purchase quantity, etc.; column 21, line 15, wherein storage media or memory); 
determine a demand for the item at the sales channel for the period of time based on the (evaluation) sales data (see Yu, column 1, lines 62-65, wherein specifying a target inventory level quantity of a given one of a number of inventory items, and determining a time rate of sales demand of units of the given inventory item per unit of time; column 5, lines 19-22, wherein sales channel 200 may encompass any suitable method, technique or relationship for conducting a transaction with a typical customer of an enterprise, in response to an actual or expected customer order or request; column 
determine a current inventory level of the item at the sales channel (see Yu, column 2, lines 6-13, wherein determining a healthy inventory level of the given inventory item, where the healthy inventory level exceeds the target inventory level by a mathematical function of the time rate of sales demand and the breakeven holding time, and, if a current inventory level of the given inventory item exceeds the healthy inventory level, disposing of units of the given inventory item in excess of the healthy inventory level via the disposition channel; column 7, lines 32-38, wherein inventory level for an item may be determined as follows. Let v and p respectively represent the disposition value associated with disposing of item 35 via disposition channel 210 (net of associated disposition costs) and the sale value associated with sale of item 35 via sales channel 200); 
determine a price for the item at the sales channel based on the demand for the item and the current inventory level of the item at the sales channel (see Yu, column 14, lines 4-15, wherein a healthy inventory level of particular item 35 with respect to the purchasing channel is then determined, where the healthy inventory level exceeds a target inventory level by the product of the time rate of sales demand and the 
transmit the price for the item (see Yu, column 5, lines 24-27, wherein present to customers information about items 35 (e.g., availability and pricing information, product details, images, etc.) as well as features configured to support the receipt and processing of customer orders or requests).
Yu et al. fails to explicitly disclose obtain experimental sales data and based on the experimental sales data; wherein the experimental sales data identifies previous sales transactions for the item resulting from experimentally pricing the item at one or more levels. 
Analogous art Johnson discloses obtain experimental sales data for the first item from a database; determine a demand for the item at the sales channel based on the experimental sales data (see Johnson, page 38, wherein employing a database from Yahoo! Maps to link nine-digit zip codes to latitude and longitude coordinates. Figure 9 shows the distribution of the consumer’s proximity to the nearest retailer, which is nearly identical across treatment groups and tables 1-4 shows experimental sales data; page 41, wherein online advertising complements the online sales channel: the consumer receives the ads when their opportunity cost of online shopping is lowest. Indeed, we 
wherein the experimental sales data identifies previous sales transactions (see Johnson, page 7, wherein after the experiment ended, the third-party firm combined the retailer’s sales data and the Yahoo! advertising data and removed identifying information to protect customer privacy. The retailer believes that its sales data correctly attributes more than 90% of all purchases to individual customers. Matching customers sales and ad exposure data frequently results in a multiple identifiers matching problem. Our original data source also suffered from such a problem: the data contain more retailer than Yahoo! identifiers. For simplicity, we focus our analysis on the 3.1 million users who were uniquely matched (see Appendix A.1 for details). Therefore, the experiment shows the causal effects of advertising on this intersection of Yahoo!’s users and the retailer’s customers; page 22, wherein variables used in direct marketing: the recency, frequency, and monetary value (total amount) of consumer’s past purchases; and pages 11-15, wherein section 4.1 shows the experimental estimates for the sales 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu, regarding the inventory health with respect to a disposition channel, to have included obtain experimental sales data for the first item from a database; determine a demand for the item at the sales channel based on the experimental sales data; and the experimental sales data identifies previous sales transactions for the item resulting from experimentally pricing the item at one or more levels because it would have improved by disposition of units of item for the value of the purchase price. Yu discloses when evaluation a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units. Using the repetition and proximity increase advertising effectiveness of Johnson would improve sales flow.
Analogous art Anderson discloses wherein the experimental sales data identifies previous sales transactions for the item resulting from experimentally pricing the item at one or more levels (see Anderson, pages 8-9, wherein IBM may experiment with sales 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu, regarding the inventory health with respect to a disposition channel, to have included the experimental sales data identifies previous sales transactions for the item resulting from experimentally pricing the item at one or more levels because it would have improved by disposition of units of item for the value of the purchase price. Yu discloses when evaluation a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units. Using the step-by-step guide to smart business experiments of Anderson would improve sales flow.
Regarding claim 2, Yu discloses the system of claim 1 wherein the request for the price for the item identifies a discount depth, and wherein the computing device is further configured to determine the demand for the item based on the discount depth (see Yu, column 6, lines 2-6, wherein a disposition channel 210 may include a promotional sales channel through which units of an item 35 are offered at a discount (e.g., according to the condition of the units, quantity on hand, or other relevant factors); and column 10, lines 12-22, wherein the time rate of sales demand of units of the 
Regarding claim 3, Yu discloses the system of claim 1, wherein the experimental sales data, as set forth above with claim 1.
Yu et al. fails to explicitly disclose comprises historical experimental sales of the item at a plurality of test stores at a plurality of prices. 
Analogous art Anderson discloses historical experimental sales of the item at a plurality of test stores at a plurality of prices (see Anderson, page 2, wherein using data generated through experiments than by studying historical transactions; and page 6, wherein we know one retailer that ran a pricing experiment involving thousands of items across a large number of stores-a labor-intensive action that cost more than $1 million).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu, regarding the inventory health with respect to a disposition channel, to have included historical experimental sales of the item at a plurality of test stores at a plurality of prices because it would have improved by disposition of units of item for the value of the purchase price. Yu discloses when evaluation a purchasing opportunity, such as determining 
Regarding claim 4, Yu discloses the system of claim 1, wherein the request for the price for the item identifies a modular date, and wherein the computing device is configured to determine the price for the item based on the modular date (see Yu, column 3, lines 8-11, wherein one or more software applications executing on a computer system) may be updated to reflect the type, quantity, condition, cost or any other suitable parameters with respect to newly received items 35; column 4, lines 7-10, wherein various costs are typically associated with holding items 35 in storage for any period of time. In some embodiments, holding a unit of an item 35 in storage within storage area 30 may incur incremental storage costs; and column 8, lines 25-28, wherein S may be determined in such a way that a desired service level for item 35 will be achieved for at least a period of time T (the "coverage period") with a given degree of certainty).
Regarding claim 5, Yu discloses the system of claim 1, wherein the computing device is configured to:
obtain historical price reduction data for the item from the database, wherein the historical price reduction data identifies one or more previous price markdowns for the item (see Yu, column 10, lines 12-22, wherein the time rate of sales demand of units of the particular item 35 is determined (block 302). In one embodiment, inventory management system 50 may extrapolate sales demand from historical sales activity of the particular item 35. Alternatively, a more sophisticated model internal or external to inventory management system 50 may be configured to generate a prediction of sales 
determine the price for the item based on the historical price reduction data (see Yu, column 12, lines 10-12, wherein offers may occasionally or frequently represent favorable deals for an enterprise in terms of the overall price paid for units of an item 35; and column 10, lines 12-22, wherein a more sophisticated model internal or external to inventory management system 50 may be configured to generate a prediction of sales demand according to suitable variables, such as seasonality, trends, planned marketing or promotional activity, historical behavior of related items 35, future product plans, or any other factor relevant to demand).
Regarding claim 10, Yu discloses the system of claim 1 wherein the sales channel is a first store of a plurality of stores of a retailer (see Yu, column 2, lines 65-67, wherein items 35 may be received from one or more suppliers, such as manufacturers, distributors, wholesalers, etc. at receiving area 20).
Regarding claim 11, Yu discloses the system of claim 1 wherein the sales channel is a website of an online marketplace for a retailer (see Yu, column 5, lines 30-33, wherein may sell through an online, web-based channel 200 that may include an online catalog or portal configured to display information about items 35, a web-based order entry system such as a virtual shopping cart or other system for the supplier).
Regarding claim 14, Yu discloses the system of claim 13 wherein the computing device is configured to:

Yu discloses determine a demand for the item based on the sales transaction data as claimed.  However, it is well settled that the mere duplication of parts, absent an unexpected result does not make a patentable distinction. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the analysis teachings of Yu to have performed the determine a second demand for the item based on the sales transaction data, because it is well settled that mere duplication of parts (in re Harza) does not provide a patentable distinction.
Thus, Yu discloses determine a second demand for the item based on the sales transaction data (see Yu, column 10, lines 12-22, wherein the time rate of sales demand of units of the particular item 35 is determined (block 302). In one embodiment, inventory management system 50 may extrapolate sales demand from historical sales activity of the particular item 35. Alternatively, a more sophisticated model internal or external to inventory management system 50 may be configured to generate a prediction of sales demand according to suitable variables, such as seasonality, trends, planned marketing or promotional activity, historical behavior of related items 35, future product plans, or any other factor relevant to demand);
Yu discloses determine a current inventory level of the item at the sales channel as claimed.  However, it is well settled that the mere duplication of parts, absent an unexpected result does not make a patentable distinction. Therefore, it would have 
Thus, Yu discloses determine a second current inventory level of the item at the sales channel (see Yu, column 12, lines 57-66, wherein for any given purchase offer for an item 35 that is being considered by an enterprise, the purchase price associated with the offer may be considered an indication of the value of item 35. If the current inventory level of item 35 is unhealthy with respect to the purchase price, this would indicate that given an opportunity to do so (e.g., given the existence of a disposition channel 210 having a disposition value equal to the purchase price of the offer), inventory value may be improved by disposition of units of item 35 for the value of the purchase price; and column 7, lines 32-38, wherein inventory level for an item may be determined as follows. Let v and p respectively represent the disposition value associated with disposing of item 35 via disposition channel 210 (net of associated disposition costs) and the sale value associated with sale of item 35 via sales channel 200);
Yu discloses determine a price for the item at the sales channel based on the demand for the item and the second current inventory level of the item at the sales channel as claimed.  However, it is well settled that the mere duplication of parts, absent an unexpected result does not make a patentable distinction. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the analysis teachings of Yu to have performed the determine a second price for the item at the sales channel based on the second demand for the item and the second current 
Thus, Yu discloses determine a second price for the item at the sales channel based on the second demand for the item and the second current inventory level of the item at the sales channel (see Yu, column 14, lines 4-15, wherein a healthy inventory level of particular item 35 with respect to the purchasing channel is then determined, where the healthy inventory level exceeds a target inventory level by the product of the time rate of sales demand and the determined breakeven holding time, as described above (block 406). The current inventory level of particular item 35 is then compared against the healthy inventory level (block 408). If the current inventory level exceeds the healthy inventory level as determined with respect to the purchase price; column 13, lines 60-64, wherein the breakeven holding time may be determined such that the cost of holding a given excess unit until the breakeven time equals, within an equality threshold, the difference between a current sale value for sale of the item 35 through a sales channel 200); and
Yu discloses transmit the price for the item as claimed.  However, it is well settled that the mere duplication of parts, absent an unexpected result does not make a patentable distinction. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the analysis teachings of Yu to have performed the transmit the second price for the item, because it is well settled that mere duplication of parts (in re Harza) does not provide a patentable distinction.
Thus, Yu discloses transmit the second price for the item (see Yu, column 5, lines 24-27, wherein present to customers information about items 35 (e.g., availability 
Yu et al. fails to explicitly disclose for the item at the plurality of test stores retailer.
Analogous art Anderson discloses for the item at the plurality of test stores retailer (see Anderson, pages 8-9, wherein IBM may experiment with sales revenues by varying the wholesale prices that it offers to resellers. The retailer discovered that for its best customers the additional catalogs increased sales during the test period, but lowered sales in subsequent months. When the retailer compared sales across its channels, it found that its best customers purchased more often through the catalog channel (via mail and telephone) but less from its online stores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu, regarding the inventory health with respect to a disposition channel, to have included for the item at the plurality of test stores retailer because it would have improved by disposition of units of item for the value of the purchase price. Yu discloses when evaluation a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units. Using the step-by-step guide to smart business experiments of Anderson would improve sales flow. 
Regarding claims 15-17 are rejected based upon the same rationale as the rejection of claims 1, 12-14, respectively, since they are the method claims corresponding to the system claims. Claim 17 recites additional limitation transmitting the price for the item to a plurality of test stores, as set forth above with claim 13.
Regarding claims 18-20 are rejected based upon the same rationale as the rejection of claims 1, 12-14, respectively, since they are the computer readable medium claims corresponding to the system claims. Claim 18 recites additional feature A non-transitory computer readable medium (see Yu, see Yu, column 21, lines 9-11, wherein system memory 920 may be one a computer-accessible medium configured to store program instructions and data).
Claims 6 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Pat. No. 7543743), in view of Garrett A. Johnson, Randall A. Lewis, and David H. Reiley et al. (Location, Location, Location: Repetition and Proximity Increase Advertising Effectiveness, Simon Business School, University of Rochester, March 5, 2015), in view of Eric T. Anderson and Duncan Simester et al. (A Step-by-Step Guide to Smart Business Experiments, Harvard Business Review, (March 2011), and further in view of Azeddine Zemzam et al. and Mohammed El Maataoui et al. (Inventory management of supply chain with robust control theory: literature review, Int. J. Logistics Systems and Management, Vol. 27, No. 4, 2017).
Regarding claim 6, Yu discloses the system of claim 1 wherein determining the demand for the item at the sales channel, as set forth above with claim 1.
Yu et al., Johnson et al., and Anderson et al. combined fail to explicitly disclose comprises executing a discrete time stochastic control process.
Analogous art Zemzam discloses executing a discrete time stochastic control process (see Zemzam, page 451, wherein uncertainties in distribution rate and manufacturing rate were treated as plant model mismatches or polynomial uncertainties and customer stochastic demand was considered as an input which belongs to an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu, regarding the inventory health with respect to a disposition channel, to have included executing a discrete time stochastic control process because it would have improved by disposition of units of item for the value of the purchase price. Yu discloses when evaluation a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units. Using the Inventory management of supply chain with robust control theory of Zemzam would improve inventory management involves consideration of disturbances and changes.
Regarding claim 8, Yu discloses the system of claim 1 wherein determining the price for the item at the sales channel comprises executing a discrete time stochastic control process, as set forth above with claim 6.
Claims 7 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Pat. No. 7543743), in view of Garrett A. Johnson, Randall A. Lewis, and David H. Reiley et al. (Location, Location, Location: Repetition and Proximity Increase Advertising Effectiveness, Simon Business School, University of Rochester, March 5, 2015), in view of Eric T. Anderson and Duncan Simester et al. (A Step-by-Step Guide to Smart Business Experiments, Harvard Business Review, (March 2011), and further in view of Nemati et al. (US Pub. No. 2018/0308030). 
Regarding claim 7, Yu discloses the system of claim 1 wherein determining the demand for the item at the sales channel, as set forth above with claim 1.
Yu et al., Johnson et al., and Anderson et al. combined fail to explicitly disclose comprises executing a trained machine learning algorithm, wherein the trained machine learning algorithm is trained with historical experimental sales data.
Analogous art Nemati discloses executing a trained machine learning algorithm, wherein the trained machine learning algorithm is trained with historical experimental sales data (see Nemati, para [0012], wherein use historical data associated with related products, current inventory levels, and machine learning, to predict the amount of inventory for the new product which each retail location requires; and para [0021], wherein the timeframe for which data is available, as well as the seasonality of the data (i.e., how often certain patterns appear in the data, such as weekly, monthly, quarterly, annually), are used to define sets of data and train the machine learning algorithm. In a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu, regarding the inventory health with respect to a disposition channel, to have included executing a trained machine learning algorithm, wherein the trained machine learning algorithm is trained with historical experimental sales data because it would have improved by disposition of units of item for the value of the purchase price. Yu discloses when evaluation a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units. Using the establishing regional distribution center inventory levels for new third party products of Nemati would improve inventory management involves consideration of prediction for the next new product introduced to the retailer's stores.
Regarding claim 9, Yu discloses the system of claim 1 wherein determining the price for the item at the sales channel, as set forth above with claim 1.
Yu et al., Johnson et al., and Anderson et al. combined fail to explicitly disclose comprises executing a trained machine learning algorithm, wherein the trained machine learning algorithm is trained with historical transaction data identifying historical sales of a plurality of items at a plurality of stores. 

.
Claims 12-13, 16-17, and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Pat. No. 7543743), in view of Garrett A. Johnson, Randall A. Lewis, and David H. Reiley et al. (Location, Location, Location: Repetition and Proximity Increase Advertising Effectiveness, Simon Business School, University of Rochester, March 5, 2015), in view of Eric T. Anderson and Duncan Simester et al. (A Step-by-Step Guide to Smart Business Experiments, Harvard Business Review, (March 2011), and further in view of Bhogal et al. (US Pub. No. 2013/0073410).
Regarding claim 12, Yu discloses the system of claim 1, wherein determining the price for the item at the sales channel, as set forth above with claim 1.
Yu et al., Johnson et al., and Anderson et al. combined fail to explicitly disclose comprises determining a corresponding confidence value, and wherein transmitting the 
Analogous art Bhogal discloses determining a corresponding confidence value, and wherein transmitting the price for the item comprises determining that the corresponding confidence value is beyond a threshold (see Bhogal, abstract, wherein determine a likely first price of sale of the item for potential offering, and determining a confidence value for the first price; and conveying the first price and the confidence value to an offeror console; and para [0047], wherein when the confidence level Cp; is greater than (or equal to) the threshold T, the APDU conveys ( 406) the suggested price to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu, regarding the inventory health with respect to a disposition channel, to have included determining a corresponding confidence value, and wherein transmitting the price for the item comprises determining that the corresponding confidence value is beyond a threshold because it would have improved by disposition of units of item for the value of the purchase price. Yu discloses when evaluation a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units. Using the estimation of auction utilization of Bhogal would improve the efficiency to reach certain confidence level.
Regarding claim 13, Yu discloses the system of claim 1, wherein determining the price for the item at the sales channel, as set forth above with claim 1.

Analogous art Anderson discloses transmitting the price for the item to a plurality of test stores (see Anderson, page 6, wherein a company takes an action-such as raising or lowering a price or sending out a direct mail offer-and observes customers' reactions; and pages 8-9, wherein IBM may experiment with sales revenues by varying the wholesale prices that it offers to resellers. The retailer discovered that for its best customers the additional catalogs increased sales during the test period, but lowered sales in subsequent months. When the retailer compared sales across its channels, it found that its best customers purchased more often through the catalog channel (via mail and telephone) but less from its online stores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu, regarding the inventory health with respect to a disposition channel, to have included f transmitting the price for the item to a plurality of test stores because it would have improved by disposition of units of item for the value of the purchase price. Yu discloses when evaluation a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units. Using the step-by-step guide to smart business experiments of Anderson would improve sales flow.
Yu et al., Johnson et al., and Anderson et al. combined fail to explicitly disclose comprises determining a corresponding confidence value, and wherein transmitting the price for the item comprises: determining that the confidence value is not beyond a threshold. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu, regarding the inventory health with respect to a disposition channel, to have included determining a corresponding confidence value, and wherein transmitting the price for the item comprises: determining that the confidence value is not beyond a threshold because it would have improved by disposition of units of item for the value of the purchase price. Yu discloses when evaluation a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units. Using the estimation of auction utilization of Bhogal would improve the efficiency to reach certain confidence level.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US Pub No. 2006/0206386; US Pub No. 2011/0295722; James Brian Quinn (The intelligent enterprise a new paradigm, Academy of Management Executive. 2005. Vol. 19. No. 4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        2/12/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data, and outputting," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)).
        
        2 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in the Fig. 1 and specification (Figs. 1-2 and specification (paras [0049] and [0095]). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, transmitting, and storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        3 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        4 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        5 Yu et al. (US Pat. No. 7543743) discloses evaluating a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units are expected to be satisfied, optimizing the purchase quantity, etc.; column 21, line 15, wherein storage media or memory. Specifying a target inventory level quantity of a given one of a number of inventory items, and determining a time rate of sales demand of units of the given inventory item per unit of time. Determining a healthy inventory level of the given inventory item, if a current inventory level of the given inventory item exceeds the healthy inventory level (see column 12, lines 36-40; column 1, lines 62-65; and column 2, lines 6-13).
        
        Hsieh et al. (US Pub. No. 2014/0257912) discloses examining the sales volume and sell-through of products sold at the store of the retailer. FIGS. 6A and 6B illustrate the unit sales and sell-through for two products, product A and product B. In this example, past sales data for product A indicates that the product sold a little under 50% of the total units at retail price, while the remaining units sold at clearance. The sales data for product B, on the other hand, indicates that 100% of the units of the product sold at the store sold at retail price (see paras [0065]-[0066]).